FILED
                           NOT FOR PUBLICATION
                                                                            AUG 19 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LORRAINE DEE PETERSON,                           No.    15-35419

              Plaintiff-Appellant,               D.C. No. 3:14-cv-00084-RRB

       v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Alaska
                    Ralph R. Beistline, District Judge, Presiding

                       Argued and Submitted August 3, 2016
                               Anchorage, Alaska

Before: FISHER, PAEZ and HURWITZ, Circuit Judges.

      Lorraine Peterson appeals the district court’s judgment affirming the ALJ’s

denial of her application for disability insurance benefits and supplemental security

income under Titles II and XVI of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291, and we reverse.



         *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      The ALJ improperly discounted the opinion of Peterson’s treating physician,

Dr. Teresa Bormann. “A treating physician’s opinion is entitled to ‘substantial

weight.’” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

2009) (quoting Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)). “When

evidence in the record contradicts the opinion of a treating physician, the ALJ must

present ‘specific and legitimate reasons’ for discounting the treating physician’s

opinion, supported by substantial evidence.” Id. (quoting Lester v. Chater, 81 F.3d
821, 830 (9th Cir. 1995)). Here, the ALJ stated Dr. Bormann’s opinion was “not

consistent with the objective medical evidence and the claimant’s activities,” but

failed to specifically identify any objective medical evidence or activities that

undermine Dr. Bormann’s opinion. The ALJ mentioned only another physician’s

recommendation that Peterson exercise, but that does not undermine Dr.

Bormann’s opinion, which, while endorsing some significant physical limitations,

never indicates Peterson should not exercise. The Commissioner’s attempt to

rehabilitate the ALJ’s conclusion on appeal by offering several post hoc rationales

is unavailing. We “review the ALJ’s decision based on the reasoning and factual

findings offered by the ALJ – not post hoc rationalizations that attempt to intuit

what the adjudicator may have been thinking.” Id. at 1225.




                                           2
      In certain circumstances, we may exercise our discretion to remand with

instructions to grant benefits. See Dominguez v. Colvin, 808 F.3d 403, 407 (9th

Cir. 2015). This is such a case. The record in this case is fully developed. See id.

The government has not established that evidence in the record “‘casts into serious

doubt’ the claimant’s claim to be disabled.” Id. (quoting Burrell v. Colvin, 775
F.3d 1133, 1141 (9th Cir. 2014)). And, the testimony of the vocational expert

establishes that, crediting Dr. Bormann’s opinion, Peterson could not perform jobs

existing in significant numbers in the national economy. Because “the ALJ would

necessarily have to conclude” that Peterson is disabled, we exercise our discretion

to remand with instructions that the district court remand to the Commissioner for

payment of benefits. Id.

      REVERSED AND REMANDED.




                                          3